Citation Nr: 0740841	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  07-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from March 1945 to February 
1949, August 1950 to September 1951, and February to March 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.

A hearing was held in Washington, D.C. before the undersigned 
Veterans Law Judge in November 2007.  During the hearing, the 
veteran indicated that he wanted to file a claim for service 
connection for bilateral ankle sprains.  Also, the veteran 
filed a dental claim in May 2005 which has not been 
adjudicated.  These matters are referred to the RO for 
appropriate action.  

The issue of entitlement to service connection for hearing 
loss on the merits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss in July 
2001.  The veteran did not appeal.

2.  Since that decision, evidence relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim 
has been received.  


CONCLUSIONS OF LAW

1.  The July 2001 RO decision denying service connection for 
hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

2.  The criteria to reopen the claim for service connection 
for hearing loss based on new and material evidence are met.  
38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Organic disease of the nervous 
system (including sensorineural hearing loss) may be presumed 
to have been incurred in service if it is manifest to a 
degree of 10 percent within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).  

The RO denied service connection for hearing loss in July 
2001.  The veteran was notified of this decision and of his 
appellate rights by letter dated July 5, 2001.  He did not 
appeal.  Thus, the rating decision became final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

At the time of the July 2001 decision, service medical 
records did not show hearing loss, and it was not shown to a 
degree of 10 percent within one year of service discharge.  
Hearing loss disability as defined by 38 C.F.R. § 3.385 
(2007) was shown for the right ear on VA examination in June 
1999, but not for the left ear.  There was no medical opinion 
indicating that current hearing loss disability was related 
to service.  The RO found that there was no record of any 
trauma or treatment for a hearing condition in service.  It 
denied service connection because the evidence did not show 
that hearing loss began in or was caused by service or that 
it was manifest to a degree of 10 percent within a year of 
service discharge. 

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2007) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

New evidence showing that the veteran is entitled to the 
combat action ribbon, received in January 2007, when combined 
with the veteran's January and November 2007 statements that 
he was exposed to noise or ear trauma in service, is new and 
material evidence.  With consideration of 
38 U.S.C.A. § 1154(b), the veteran now has evidence of 
in-service trauma (noise) to his ears.  He stated in January 
and November 2007 that he was under artillery fire in China 
during World War II.  Accordingly, new and material evidence 
has been received and the claim is reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  


ORDER

The application to reopen the claim for service connection 
for hearing loss is granted.  To this extent only, the appeal 
is allowed.




REMAND

There is evidence of record of in-service acoustic trauma to 
and of post-service treatment for hearing loss disability, 
and of current bilateral hearing loss disability.  A VA 
examination is warranted for an opinion as to whether the 
veteran's current bilateral hearing loss disability is 
related to service.  38 C.F.R. § 3.159 (2007).  Any 
additional treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
and non-VA healthcare providers that 
have treated him for hearing loss since 
his separation from service.  Make 
arrangements to obtain all records he 
adequately identifies.

2.  Thereafter, schedule the veteran 
for a VA examination.  Provide the 
examiner with the claims file.  The 
examiner must review the claims folder, 
and state that this was accomplished in 
the examination report.

All necessary tests should be 
conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should render an opinion 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that the veteran's current 
hearing loss disability had its onset 
during active service or is related to 
any in-service disease or injury, 
including exposure to noise. 

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, again consider the 
veteran's pending claim in light of any 
additional evidence added to the 
record.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


